Citation Nr: 1605721	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2007, with additional service in the Army National Guard beginning in 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2014, this matter was remanded solely in order to provide the Veteran a Board hearing.  Thereafter, in April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This matter was before the Board again in June 2015, at which time it was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay in adjudicating the Veteran's claim, but finds that the AOJ has not complied with the Board's June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that his current sleep apnea had its onset during his period of active duty service from April 2006 to August 2007.  The Veteran has reported that, prior to his deployment to Iraq, he did not have sleep problems, daytime tiredness, or snoring to the same extent he did while in service.  See April 2015 Board Hearing Transcript.  He also reported that his bunkmates told him that he snored.  Id.  The Veteran was diagnosed with obstructive sleep apnea in 2009.

In June 2015, the Board remanded the claim for another examination to assess the etiology of the Veteran's sleep apnea.  The remand directives requested that the examiner opine as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset during the period of service from April 2006 to August 2007 or is otherwise related to such service, and provide a complete rationale that included reference to the medical evidence of record and the Veteran's lay statements regarding his snoring and fatigue during and after service.  

The September 2015 VA examiner opined that the Veteran's sleep apnea was less likely as not related to service.  In rendering her opinion, she noted that the documentation in the record of the Veteran falling asleep on missions in the
truck does not prove sleep apnea.  Many veterans have expressed the lack of
sleep and erratic sleep schedules to be had while on deployments.  The examiner further observed that the Veteran did have rapid weight gain following discharge.  She further stated that, due to a lack of insufficient objective evidence of a sleep apnea condition in service, it is less likely as not that his sleep apnea is related to service; rather, it was more likely that it had its onset after that period, given his rapid weight gain.

In offering such opinion, the examiner failed to address the Veteran's testimony regarding his snoring during and after service.  In this regard, while she documented the Veteran's report of onset of sleep difficulties during service and his complaints of trouble sleeping after service, to include as described by  his ex-wife, in the Medical History section, she did not address such in offering her opinion.  Rather, the examiner limited her discussion to the objective evidence of record.  In this regard, an examiner may not ignore lay evidence and base her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

As the September 2015 VA examination report does not comply with the Board's June 2015 remand directives, the Board finds a remand is required to obtain an addendum opinion that specifically considers the Veteran's testimony regarding his snoring during and after service.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's September 2015 sleep apnea examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during the period of service from April 2006 to August 2007, or is otherwise related to such period of service.

In offering any opinion, the examiner must discuss the Veteran's lay statements regarding his snoring and fatigue during and since service.  The examiner is advised that she may not base her opinion that there is no relationship to service on the absence of in-service corroborating medical records.

The complete rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

